209 Pa. Superior Ct. 168 (1966)
Commonwealth
v.
Alton, Appellant.
Superior Court of Pennsylvania.
Argued December 16, 1966.
December 16, 1966.
Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, HOFFMAN, and SPAULDING, JJ.
Bernard J. McLafferty, with him Huganir, Butera, Detwiler & Butera, for appellant.
Henry T. Crocker, Assistant District Attorney, with him Richard A. Devlin, Assistant District Attorney, and Richard S. Lowe, District Attorney, for Commonwealth, appellee.
*169 OPINION PER CURIAM, December 16, 1966:
The record in this case shows that this was an appeal from a summary conviction and that a de novo hearing was held before the court below and that at the conclusion of said hearing the court entered an order that "The appeal is dismissed and the judgment of the magistrate is affirmed."
It is pointed out in Com. v. Young, 184 Pa. Superior Ct. 658, 135 A. 2d 774, that there should have been a finding that the defendant was guilty or not guilty. We reversed the Young case with a procedendo and we must do the same thing here.
Judgment reversed with a procedendo.